                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                        DONALD GOLDEN,
                                   7                                                         Case No. 4:10-cv-00437-JSW
                                                       Plaintiff,
                                   8
                                                v.                                           ORDER SCHEDULING TRIAL AND
                                   9                                                         PRETRIAL MATTERS
                                        CALIFORNIA EMERGENCY
                                  10    PHYSICIANS MEDICAL GROUP, et al.,
                                  11                   Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Following the Case Management Conference, IT IS HEREBY ORDERED that the Case

                                  14   Management Statement is adopted, except as expressly modified by this Order. It is further

                                  15   ORDERED that:

                                  16          A.      DATES

                                  17   Jury Trial Date: Monday, October 28, 2019, at 8:00 a.m., 15 days

                                  18   Jury Selection: October 23, 2019, at 8:00 a.m.

                                  19   Pretrial Conference: Monday, October 7, 2019, at 2:00 p.m.

                                  20   Last Day for Expert Discovery: August 1, 2019

                                  21   Close of Non-expert Discovery: July 1, 2019

                                  22          B.      DISCOVERY

                                  23          The parties are reminded that a failure voluntarily to disclose information pursuant to

                                  24   Federal Rule of Civil Procedure 26(a) or to supplement disclosures or discovery responses

                                  25   pursuant to Rule 26(e) may result in exclusionary sanctions. Thirty days prior to the close of non-

                                  26   expert discovery, lead counsel for each party shall serve and file a certification that all

                                  27   supplementation has been completed.

                                  28
                                   1
                                              C.      PROCEDURE FOR AMENDING THIS ORDER
                                   2
                                              No provision of this order may be changed except by written order of this Court upon its
                                   3
                                       own motion or upon motion of one or more parties made pursuant to Civil. L. R. 7-1 upon a
                                   4
                                       showing of very good cause. A motion may take the form of a stipulation and proposed order
                                   5
                                       pursuant to Civil L.R. 7-1(a)(5) and Civil L.R. 7-12, but the parties may not modify the pretrial
                                   6
                                       schedule by stipulation without a Court order. If the modification sought is an extension of a
                                   7
                                       deadline contained herein, the motion must be brought before expiration of that deadline. A
                                   8
                                       conflict with a court date set after the date of this order does not constitute good cause. The parties
                                   9
                                       are advised that if they stipulate to a change in the discovery schedule, they do so at their own risk.
                                  10
                                       The only discovery schedule that the Court will enforce is the one set in this order. Additionally,
                                  11
                                       briefing schedules that are specifically set by the Court may not be altered by stipulation without a
                                  12
Northern District of California




                                       Court order; rather the parties must obtain leave of Court.
 United States District Court




                                  13

                                  14
                                              IT IS SO ORDERED.
                                  15
                                       Dated: November 13, 2018
                                  16
                                                                                         ______________________________________
                                  17                                                     JEFFREY S. WHITE
                                                                                         United States District Judge
                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28                                                      2
